Citation Nr: 1814888	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral restless arms, to include as due to an undiagnosed illness.  

2.  Entitlement to an initial disability rating in excess of 10 percent from July 8, 2008, to April 8, 2010, for posttraumatic stress disorder (PTSD) with depressive disorder, in excess of 30 percent from April 9, 2010, to January 1, 2017, and in excess of 50 percent since January 2, 2017.

3.  Entitlement to a compensable disability rating from July 8, 2008, to January 3, 2017, for migraine headaches, and in excess of 30 percent since January 4, 2017.  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1992 to July 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In June 2016, the Board remanded the claims on appeal for additional procedural and evidentiary development.  

The Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO in Phoenix in March 2016.  After being notified that the VLJ who conducted the March 2016 Board hearing was no longer with the Board, the Veteran elected to have another Board hearing before a current VLJ.  She testified before the undersigned VLJ sitting at the RO in Phoenix in November 2017.  Transcripts of the hearings are included in the claims file.  The undersigned VLJ held the record open for an additional 30 days from November 15, 2017, for the Veteran to submit additional evidence.  

The issues of entitlement to increased disability ratings for PTSD with depressive disorder and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not currently have a disorder associated with bilateral restless arms and has not had such a disability at any point since filing her claim for service connection.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral restless arms, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1101, 1110, 1113, 1117, 1118 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or assist with the issue the Board is adjudicating below.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

In June 2016, the Board remanded the service connection claim for bilateral restless arms to ask the Veteran to identify any outstanding treatment records pertinent to this claim, associate with the claims file all identified treatment records, schedule the Veteran for a VA examination for her bilateral upper extremities, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran asserts that she has a current disorder associated with her bilateral restless arms that is due to an undiagnosed illness as a result of service during the Persian Gulf War.    

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Additionally, pursuant to 38 U.S.C. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2021, may be entitled to compensation.  See 38 U.S.C. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1); see also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 81 Fed. Reg. 71382 (Oct. 17, 2016) (to be codified at 38 C.F.R. pt. 3).  As the Veteran's personnel records show that she served in the Southwest Asia Theater of operations during her active duty service, these provisions apply to her.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C. § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  See 38 U.S.C. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by 38 U.S.C. § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C. § 1117(g); 38 C.F.R. § 3.317(b).

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Although the Veteran had active duty service during the Persian Gulf War in the Southwest Asia Theater, the Board finds that she does not currently have a disorder associated with bilateral restless arms and has not had such a disability at any point since filing her claim for service connection.  

The Veteran filed a claim for service connection in July 2008, indicating that she had restless arms, and that her symptoms started in July 2007.  

An August 2008 statement from the Veteran's friend indicates that the Veteran had numbness and tingling in her arms, as well as pain that radiated from the Veteran's back.  

In a May 2009 notice of disagreement (NOD), the Veteran alleged that she had bilateral restless arm and leg syndromes that were caused by her chronic pain and stress on her body.  She made very similar contentions in June 2009.  

During a March 2016 Board hearing, the Veteran testified that she was diagnosed with restless arms and restless legs syndrome, and that her symptoms had increased since she stopped taking anti-anxiety medication in 2015.  As indicated more thoroughly below, although the Veteran was diagnosed with a restless leg syndrome disorder in her legs, and this disorder was service connected, the medical evidence does not show that she has been diagnosed with bilateral restless arm syndrome by any medical professional.  

In a November 2016 statement, the Veteran's friend and roommate stated that the Veteran constantly slammed her arms and legs against her bed for hours at a time due to her bilateral restless arms and legs syndrome.  The Veteran's son stated in a November 2016 statement that the Veteran had pain in her arms.  Similarly, the Veteran asserted in a November 2016 statement that her restless arms and legs had become unbearable in the previous three years, which manifest as pain and being unable to fall asleep.  

During the November 2017 Board hearing, the Veteran testified that her stress, anxiety, and restless arms and legs keep her up at night and contribute to her lack of sleep.  She indicated that Tramadol medication helped her restless limbs, but that her medical provider was reducing her medication.  She testified that her restless leg symptoms are worse than her restless arm symptoms, but that she had to sleep with her arms above her head in order to be able to sleep at times.  

In addition to this lay evidence, the claims file includes numerous VA and private treatment records throughout the appeal in which the Veteran complained of chronic pain and fibromyalgia, to include in her extremities.  However, the Board notes that the Veteran's fibromyalgia and bilateral lower extremity disorders, including restless leg syndrome and radiculopathy, are already service-connected.  See 38 C.F.R. § 4.14 (2017).  

The record contains August 2014 and January 2017 VA examination reports in which the Veteran's upper extremity symptoms were examined, her self-reported symptoms were noted and analyzed, and her pertinent records were reviewed.  During the August 2014 VA examination, the Veteran complained of bilateral restless arms, and she indicated that she had mild numbness in the right upper extremity, and mild paresthesias and/or dysesthesias in both upper extremities; however, she denied any constant or intermittent pain in the upper extremities.  A physical evaluation showed normal muscle strength, reflex, and sensory testing for the upper extremities.  An examination of the upper extremity nerves and radicular groups showed that the radial, median, ulnar, musculocutaneous, circumflex, long thoracic, upper radicular, middle radicular, and lower radicular nerves and groups were normal.  Following a physical examination, the examiner determined that the Veteran did not have any peripheral neuropathy symptoms and that her neurological examination was normal. 

During the January 2017 VA examination, the Veteran was examined for complaints of bilateral restless leg and arms symptoms.  She complained of experiencing twitching in both legs during the day and at night, and she stated that she treated her bilateral leg symptoms with Tramadol and Trazadone medication.  Following a physical examination and the Veteran's self-reported symptoms, the examiner concluded that there was not enough objective evidence to support a diagnoses of bilateral restless arms.  Specifically, while the Veteran had bilateral restless leg syndrome symptoms, the examiner noted that the Veteran did not have any muscle weakness in the upper extremities, including after a neurological examination that showed normal strength in both upper extremities.

Given this evidence, the Board finds that the Veteran does not currently have a disorder associated with bilateral restless arms and has not had such a disability at any point since filing her claim for service connection.  The only evidence indicating the presence of this disability during the appeal period comes from the Veteran's lay statements, as well as the statements from her roommate.  While the Veteran and her son indicated that the Veteran had pain in her upper extremities, pain alone is not a disability in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Additionally, the Board notes that the Veteran's fibromyalgia disability is already service-connected; thus, granting service connection for these symptoms in the Veteran's bilateral upper extremities would amount to pyramiding.  See 38 C.F.R. § 4.14.  Overall, the Veteran, as a layperson, is competent to report on matters observed or within her personal knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (2007); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  However, lay assertions cannot constitute competent medical evidence in support of a current diagnosis of a disorder associated with bilateral restless arms or bilateral restless arm syndrome.  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the evidence does not show a current disability at any time during the claim period, there is no separate and underlying bilateral restless arms disorder that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply.  Absent a current disability, the claim of entitlement to service connection for bilateral restless arms, to include as due to an undiagnosed illness, must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral restless arms, to include as due to an undiagnosed illness, is denied.  


REMAND

The Board must remand the claims for increased disability ratings for PTSD with depressive disorder and migraine headaches for additional procedural and evidentiary development.  

The record shows that new evidence in the form of VA treatment records, including a December 2017 VA examination report, were associated with the claims file since the issuance of the last SSOC in June 2017, which discuss the current symptomatology of the Veteran's PTSD with depressive disorder.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2017).  Although 38 U.S.C. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of a substantive appeal to the Board (VA From 9), this provision is only applicable to cases where the VA Form 9 was filed on or after February 2, 2013.  38 U.S.C. § 7105(e) (2012).  The Veteran filed her VA Form 9 in July 2010.  Additionally, 38 U.S.C. § 7105(e) does not apply to VA-generated evidence, such as VA treatment records and VA examination reports.  As there is no indication that the Veteran has waived initial AOJ adjudication, a remand is required in the case for the AOJ to consider the new evidence relevant to the Veteran's increased rating claim for PTSD with depressive disorder.  

The Board must also remand the Veteran's increased rating claim for migraine headaches as the record indicates that this disability may have worsened in severity since the last VA examination.  Specifically, the Veteran underwent a VA examination in January 2017.  However, she filed a formal claim (VA Form 21-526EZ) for an increased rating for her migraine headaches that was received in February 2018.  Additionally, VA treatment records, including the December 2017 VA examination report for PTSD with depressive disorder, indicate that the Veteran alleges that her migraine headaches disability has worsened.  A February 2018 VA memorandum indicates that the AOJ has already requested a new VA examination to determine the severity of the Veteran's symptoms, and that this examination request is currently not completed.  Accordingly, the Veteran should be scheduled for a VA examination to determine the current severity of her migraine headaches symptoms.  See 38 C.F.R. §§ 3.326, 3.327 (2017) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of her migraine headaches disability.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's migraine headaches.

2. After completing Step 1, and any other development deemed necessary, readjudicate the claims of entitlement to increased disability ratings for PTSD with depressive disorder and migraine headaches in light of the new evidence, including the VA psychiatric examination conducted in December 2017.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran, and she should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


